Citation Nr: 0840716	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post traumatic stress disorder (PTSD) 
prior to June 25, 2003.

2.  Entitlement to an initial rating in excess of 50 percent 
for service-connected PTSD effective June 25, 2003.

3.  Entitlement to an increased (compensable) rating for a 
service-connected shell fragment wound (SFW) scar to the left 
wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2002 and May 2003 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  These matters were remanded in November 2006 for 
further development.  

The veteran presented testimony at a Board hearing in August 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder. 

At his August 2006 video-conference hearing, the veteran 
testified that the SFW of the left hand sustained in service 
has caused residuals independent of the scar itself, to 
include carpal tunnel syndrome and arthritis.  On review of 
the entire record, the Board construes this as a separate 
claim for service connection that has not been formally 
addressed.  These issues, according, are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD has more nearly resulted in total 
social and occupational impairment since the inception of the 
appeal.

2.  The veteran's service connected SFW scar is manifested by 
2.5 inch, non-adherent, non-tender scar over the lateral 
aspect of the left wrist which does not affect the function 
of any part.


CONCLUSIONS OF LAW

1.  Prior to June 25, 2003, the criteria for a 100 percent 
schedular rating for PTSD had been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.130 Diagnostic Code 
(DC) 9411 (2008).
  
2.  Effective June 25, 2003, the criteria for a 100 percent 
schedular rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.130 DC 
9411 (2008).

3.  The criteria for an increased (compensable) rating for 
SFW scar to the left wrist have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110(g) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.118, DC's 7802-7805 (2002-07); 67 Fed. Reg. 49590, 49596 
(July 31, 2002); 67 Fed. Reg. 58448 (Sept. 16, 2002); 
VAOPGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

II.  Initial rating - PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants higher 
initial disability ratings.   Under DC 9411, the RO has 
assigned an initial 30 percent rating for the time period 
prior to June 25, 2003, and a 50 percent rating thereafter.

The 30 disability rating assigned for the time period prior 
to June 25, 2003 represents occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The 50 percent assigned since June 25, 2003 represents 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

A Global Assessment of Functioning (GAF) score is based upon 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.)

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under 38 C.F.R. § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in 
DSM-IV.  Id.

Historically, the veteran was first diagnosed with PTSD 
during a VA alcohol detoxification treatment program in 2001.  
He endorsed PTSD symptoms of intrusive memories of traumatic 
events, social withdrawal, irritability, sleep disturbance, 
exaggerated startle response, anger, frequent fights, re-
experiencing Vietnam events, numbing and avoidance, and 
hyperarousal.  He had been recently suspended from a job as a 
corrections officer due to an incident of exposing himself in 
a bar.  His mental health consultations noted his report of 
an "up and down" mood, but denial of sustained depression.  
His affect, orientation and cognitive functioning were 
unremarkable.  His discharge summary noted indicated 
diagnoses of alcohol dependence and PTSD.  He was assigned a 
GAF score of 60.  It was noted that the veteran did not 
endorse much in terms of present severity of PTSD symptoms 
(sx).

The veteran filed his claim for service connection in 
December 2001.  He underwent a VA examination in February 
2002.  The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran's chief 
complaints were nightmares, sleep disturbances, and a fear 
that something was going to happen at night.  He had been 
married to his wife for 34 years.  The veteran reported a 
history of arguments and instability, especially in the 
earlier years.  He also reported a history of occasional 
physical violence (though none in the past 10-15 years).  He 
stated that his relationship was now good most of the time; 
and he that he get along well with his grown children.  He 
reported that he was unemployed.  He was "allowed to 
resign" from his last job after being charged with exposing 
himself in a bar.  He had been unable to locate work since 
then.  He complained of combat-related nightmares; that were 
occurring approximately once per week (which was less 
frequently then they used to occur).  He also complained of 
restless and depressing thoughts (death, not being satisfied 
with himself, worry about unemployment); increased vigilance 
(mostly at night); and fearing that someone would break into 
his home.  He reported alcohol abuse since his time in the 
military; anger control problems and irritability; intrusive 
thoughts; avoidance; social isolation and withdrawal; 
anxiety; depressed mood; anhedonia; guilt (about reportedly 
exposing himself in a bar); and a past history of suicidal 
ideation (after the incident in the bar).  He gave a vague 
description of fleeting hallucinations; and delusions in 
which he sometimes heard people talking behind his back.  

Upon examination, the veteran's orientation was intact and 
social interaction was friendly and appropriate.  His affect 
was positive, with laughter on occasion, and no sadness or 
agitation noted.  His thought processes were logical and 
coherent; speech and language were grossly intact; and his 
memory was grossly intact.  Minnesota Multiphasic Personality 
Inventory (MMPI) tests suggested the possibility of a 
pathological response bias (that the veteran may tend to 
exaggerate the number, character, and/or severity of 
symptoms).  The veteran denied any problem comprehending the 
test.  

The examiner concluded by pointing out that the veteran's 
marriage and family relationships were good.  The examiner 
also noted that it is unclear whether the veteran's inability 
to find employment is related to PTSD symptoms.  He stated 
that "In giving the veteran the maximum benefit of the 
doubt, he could be given a diagnosis of PTSD, although there 
is some doubt that he meets the full formal criteria at this 
time.  Additionally, there appears to be an underlying 
dysthymic disorder, and ETOH [alcohol] dependence, in early 
partial remission."  He diagnosed the veteran with mild PTSD 
and assigned a GAF score of 65.  He deemed the veteran fully 
capable of managing funds.  

An April 2002 statement from a VA staff psychiatrist Dr. H.C. 
(who had evaluated the veteran during his 2001 VA admission) 
stated in toto: "The [veteran] has been diagnosed with PTSD 
chronic, severe.  He is undergoing regular treatment for that 
at the New Orleans VAMC."

A June 2002 private psychiatric examination report, conducted 
for purposes of a disability claim with the Social Security 
Administration (SSA), included the veteran's report of hyper-
vigilance, distrust and disturbing dreams.  He described his 
activities of daily living (ADL's) as staying mostly at home, 
watching television and occasionally listening to music.  He 
attended to his personal hygiene, routine maintenance and 
responsibilities at home.  He denied any regular social 
interactions other than his wife, and pursued no hobbies or 
other forms of recreation.

On examination, the veteran displayed no objective evidence 
of psychiatric impairment which would prevent him from 
completing tasks of daily living in a timely manner.  His 
thought processes were goal-directed without looseness of 
association, obsessions, delusions or ideas of reference.  No 
suicidal or homicidal ideations were present.  His mood was 
even without significant depression or elation.  His affect 
was well-modulated and consistent with mood.  No 
hallucinations or perceptual distortions were noted.  His 
intellect was in the normal range.  He was oriented in all 
spheres with no significant memory deficits noted.  His 
situation judgment was closely intact and insight was 
unremarkable.  The examiner offered diagnoses of alcohol 
dependency and PTSD.  The veteran was deemed capable of 
managing his own funds.  The examiner found no evidence that 
the veteran was impaired in his ability to understand 
instructions in a work setting nor in his ability to sustain 
concentration and persistence in a work setting provided he 
was not intoxicated.  He may have had some mild impairment in 
social adaptive capacity based on PTSD but such was not at a 
level of severity which would be expected to preclude him 
from gainful employment.

The veteran underwent another VA examination in September 
2002.  He was unemployed and believed that he should be rated 
as completely disabled due to PTSD.  However, he admitted to 
not trying to work as he believed there were no appropriate 
jobs in the New Orleans area.  He was still married.  The 
description of his family life varied from getting along well 
with all family members, to becoming quite angry over every 
little thing that they said or did.  He denied having had a 
drink since February or March; and that he was in treatment 
with the outpatient PTSD clinic at the New Orleans VAMC.  The 
examiner noted that the veteran did not seem to be compliant 
with his Mirtazapine given that he had only had one refill 
since last spring.  The veteran reported taking it 
occasionally.  He stated that his PTSD symptoms were the same 
as before.  He reported nightmares, intrusive thoughts, and 
flashbacks.  The examiner opined that the flashbacks were 
more likely intrusive thoughts when waking or falling asleep.  
The veteran tended to avoid all reminders of trauma (movies, 
news, etc.).  He reported that he lost interest in past 
activities such as hunting and fishing; and he preferred to 
be by himself.  He reported being often irritable and prone 
to acting out on his anger; and that he had a strong 
overreaction to sudden motion and sounds.  He complained of 
sleep problems and intermittent impairment in concentration; 
and stated that he was always on the lookout for danger.  

Upon examination, the veteran was lucid, oriented, and alert.  
There were no indications of a thought disorder, mania, or 
gross cerebral dysfunction.  He complained about the 
perceived overly high GAF score he was assigned by the 
February 2002 examiner.  He denied that his alcohol abuse 
could have caused him problems in the past or at present.  He 
was adamant that all his problems are due to PTSD.  He had a 
strong underlying attitude of entitlement, anger, and 
arrogance.  He often tried to respond defensively or vaguely 
on questions; and he often showed an arbitrary sense of 
reality.  He frequently contradicted himself in the session. 
When the contradictions were pointed out to him, he denied 
saying what he had previously said.  He accused the examiner 
of twisting his statements around.  No formal tests were 
administered.  The examiner stated that all other data 
reflected that the veteran was functioning fairly well.  He 
was coping well with the group process; understood the 
information being taught; socialized with other group 
members; and could focus on the material.  

The examiner assigned a GAF score of 55 (showing definite 
impairment).  The examiner believed that it was due to PTSD 
and alcohol dependency for many years.  He opined that it was 
more likely than not that at least half the veteran's 
symptoms were due to alcohol dependence rather than PTSD.  
Core symptoms of PTSD included those of re-experiencing the 
events and avoidance of events.  The examiner also opined 
that it was very likely that a better view of the veteran's 
PTSD symptoms would not be obtainable until he had been sober 
and actively in treatment of his addiction for at least a 
full year more.  The examiner noted that the veteran may also 
have an underlying personality disorder.  The examiner stated 
that there was absolutely no evidence that the veteran's 
symptoms had worsened, or that he came anywhere close to what 
he wanted in a GAF score.  The examiner stated that the 
veteran's belief in the lower score reflected his desire of 
money without working rather than any objective 
demonstration.  The veteran was deemed competent to handle 
his own funds; and was competent for DVA purposes.  The 
examiner concluded that the veteran's behavior was definitely 
influenced by his wartime experiences.  He assessed the 
veteran with a GAF of 55; and stated that it is never 
possible to provide separate GAF scores for each of multiple 
DSM-IV diagnoses.  

A March 2003 SSA decision found the veteran to be 
unemployable due to PTSD effective June 20, 2001.  This 
determination was based upon the veteran's VA clinical 
records which, according the SSA Administrative Law Judge, 
demonstrated severe PTSD symptoms such as intrusive 
nightmares, poor concentration, difficulty interacting with 
others, social isolation, hypervigilance, difficulty 
attending and concentrating, and trouble interacting with 
others which prevented him from sustaining work.  Overall, 
the veteran was found unable to perform in occupations 
consistent with his age, education, and semi-skilled work 
background.

A June 25, 2003 statement from Dr. H.C. stated that the 
veteran's PTSD condition had deteriorated; and that his 
anger, depression, and anxiety had all increased in the past 
year.  Dr. H.C. provided GAF score of 40.

The veteran underwent another VA examination in November 
2004.  The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran was still 
married to his wife of 36 years.  He stated that "some days 
are good, some days are bad.  I'm a hard person to live with. 
I get angry quick."  He spent most of his time alone 
(watching television and football games).  He believed that 
isolation was his best medicine, because he tended to be 
irritable around others.  He reported that he had become even 
more isolative since he significantly reduced his drinking.  
He denied having any friends; and stated that his support 
system consists of his wife, children, and grandchildren.  He 
reported significant social impairment; but denied any 
significant change in social functioning since his last 
examination.  He went to an aftercare group at the PTSD 
clinic once every other month.  This helped him connect to 
others with similar problems.  The group had helped him use 
time-outs, and with thinking about the consequences of 
actions.  He was also treated with medications that he stated 
made him "better...but not 100%."  He had not been employed 
since June 2001; and there was little history of attempts to 
obtain employment since he reduced his drinking.  

Once again, the veteran denied any significant change in 
symptomatology since the last examination.  He stated that he 
was "still the same way" that he had been for the past five 
years.  He continued to report nightmares, difficulty 
sleeping, feelings of sadness, and a desire to avoid people.  
He reported only sleeping a few hours per night and waking up 
every two to three hours.  He also reported feeling very 
distant from his wife, which compromised their marital 
relationship.  

Upon examination, the veteran was cooperative with the 
examiner.  He was alert and oriented to time, place, person, 
and situation.  He was neatly groomed with adequate hygiene.  
His affect varied throughout the interview, with him 
appearing sad and in distress.  His speech was generally 
normal with regard to production, volume, content, and 
clarity.  There were no hallucinations or delusions detected.  
He denied any suicidal or homicidal ideation.  His most 
recent suicidal ideation was a year ago.  He did not develop 
a plan or intent.  Instead, he focused on how it would affect 
his family.  

The veteran reported occasional untriggered intrusive 
thoughts of combat experiences; distressing dreams 
approximately once or twice per week; and psychological 
reactivity when exposed to cues that symbolize or resemble an 
aspect of a traumatic event.  He reported feeling fear when 
hearing loud noises (car backfire, gunshot in neighborhood, 
helicopters, planes, etc.) or when seeing people of Asian 
descent.  When he felt this way, he tried to distract himself 
with a household task.  He reported that he often awoke in a 
cold sweat and had difficulty returning to sleep.  He was 
usually successful in shifting his thoughts away from the 
trigger within 30 minutes of experiencing it.  Avoidance 
symptoms included efforts to avoid thoughts, feelings, and 
conversations about the trauma; efforts to avoid activities, 
places, and people that aroused recollection of the trauma; 
markedly diminished interest of participation of significant 
activities (including fishing and physical intimacy with his 
wife); and feelings of detachment from others.  News of the 
conflict in Iraq was distressing to him; yet he felt 
compelled to keep up with those events.  He stated that he 
was still in school when the Vietnam War began, and now he 
worried about his grandchildren.  He avoided people of Asian 
descent, combat-related movies, and hunting.  He denied a 
restricted range of affect, foreshortened sense of future, 
and difficulty recalling important information about an 
aspect of the trauma.  Symptoms of increased arousal included 
difficulty initiating and maintaining sleep; irritability; 
and difficulty concentrating.  He reported feeling tired 
throughout the day due to disrupted sleep.  He described 
himself as irritable and moody for no reason.  This had 
improved since he stopped working, since he had not had to 
deal with the stress of others.  The veteran did not report 
exaggerated startle response or hypervigilance, although this 
had been reported in the past.  

The veteran was administered the Beck Depression Inventory, 
2nd edition (BDI-II) and PTSD Checklist - Military (PCL-M).  
The examiner noted that the veteran's score on the BDI-II was 
indicative of significant depressive symptomatology.  His 
score of 70 on the PCL-M was above the cutoff for the 
diagnosis of PTSD.  It appeared to the examiner that the 
veteran endorsed symptoms largely indiscriminately, endorsing 
the vast majority of symptoms at the highest or next to 
highest level.  The examiner noted that this might be 
representative of the veteran's s high level of distress 
and/or related to going through the appeals process and not 
feeling "believed" about his symptoms.  The examiner found 
that the veteran was capable of managing his own affairs for 
VA purposes; and was able to independently complete all ADLs.

The examiner diagnosed the veteran with PTSD, dysthymia, and 
alcohol dependence in early remission.  He assigned a GAF 
score of 49.  He noted that the veteran kept appealing his 
rating decision, although he denied any significant change in 
psychiatric symptomatology or associated impairment over the 
past five years.  He appeared to have little belief in his 
own ability to have an impact on his symptoms or functioning.  
He remained alone at home, and isolated himself.  It was not 
surprising then, that he experienced depression, low energy, 
feelings of worthlessness, and lack of interest in 
activities.  He reported significant social impairment 
secondary to PTSD.  It appeared to the examiner that PTSD and 
other psychiatric disabilities (including alcohol dependence) 
contributed to occupational impairment.  The examiner stated 
that it was difficult to assess the veteran's occupational 
functioning without the influence of alcohol.  His GAF score 
was consistent with that provided by his psychiatrist in 
April 2004, and was based largely on his serious social 
impairment and symptoms.

Thereafter, the veteran's VA clinical records include a 
February 2006 report that the veteran's PTSD symptoms had 
increased in severity since his home was destroyed in 
Hurricane Katrina.  These symptoms included depression, 
suicidal ideation, hopelessness, anhedonia, irritability, 
worthlessness, flashbacks, and nightmares.  His mental status 
examination was significant for sad affect, depressed mood, 
little eye contact, decreased spontaneous speech, and 
decreased psychomotor activity.  However, he had no psychotic 
symptoms or ideations of suicide or homicide.

At the veteran's August 2006 Board hearing, he testified that 
that he experienced nightmares; and that he often got up at 
night to go around the side of the house.  He allegedly got 
fired from his job for not getting along with co-workers 
which was a problem at every job he has had.  He testified 
that he has been going to group counseling since 2001.  He 
had thoughts of suicide; but his wife had talked him out of 
it.  He reported alcohol abuse and trouble with local 
authorities.  He stated that he had one or two friends that 
he could talk to; but that he was not an outgoing person.  On 
a typical day, he preferred to stay near the house and keep 
to himself; but on occasion, he might take a walk.  He stated 
that Hurricane Katrina had made his symptoms worse; and that 
he was seeking treatment every two weeks.  

A July 2006 statement from a VA clinical psychologist stated 
as follows:

I am writing in regard to [the veteran], who is a 
veteran treated here in the New Orleans VAMC PTSD 
program.  [The veteran] is prescribed psychiatric 
medications and attends the individual and group 
psychotherapy for PTSD and depression.  [The 
veteran] has an array of PTSD and depressive 
symptoms including nightmares, intrusive thoughts, 
avoidance symptoms, hypervigilance and also 
suicidal thoughts, loss of interest in previously 
enjoyed activities and feelings of hopelessness 
and worthlessness.  Since his last VA examination 
in 2004 [the veteran] has lost everything in 
Hurricane Katrina.  He has had a significant 
increase in symptoms of PTSD and depression in the 
past year.  His current alcohol use is minimal and 
not excessive.  He continues to not be able to 
work due to his psychological symptoms.  He 
continues to be very socially isolated.  His sleep 
has worsened due to an increase in frequency and 
intensity of nightmares and increase in 
depression.

It is my opinion that his current GAF is 43 which 
reflects an increase in impairment in the areas of 
personal and social functioning. 

The veteran underwent a final VA examination in June 2007.  
The examiner reviewed the claims file in conjunction with the 
examination.  The veteran reported high levels of distress 
about his memories of Vietnam; and increased insomnia, 
nightmares, concentration deficits, depression, irritability, 
and isolation.  He reported that his irritability and 
isolation were sufficiently severe as to make all 
relationships difficult.  The veteran was still unemployed.  
He reported marital and social problems since his last 
examination.  He stated that his PTSD symptoms were 
exacerbated by hurricane Katrina, which destroyed his home, 
and left him living in a FEMA trailer.  He reported that he 
received treatment for PTSD and depression at the New Orleans 
VAMC.  

Upon examination, the veteran was cooperative with the 
examiner.  He had difficulty maintaining concentration during 
the interview because of hyperarousal and depression.  
However, the veteran was alert and oriented to time, place, 
person, and situation.  He had adequate grooming and hygiene.  
He was agitated; but his speech was normal with regard to 
volume, production, and clarity.  No delusions or 
hallucinations were detected.  He denied any current suicidal 
or homicidal ideation.  He indicated alcohol consumption once 
or twice per week.  

The veteran reported a range of PTSD symptoms; and stated 
that his insomnia, nightmares, concentration deficits, 
depression, and isolation had increased over the last few 
years.  The symptoms that had most dramatically increased 
included his irritability and isolation.  He continued to 
avoid all reminders of his trauma.  He reported re-
experiencing symptoms as his intrusive memories occurred 
daily; and nightmares occurred 2-3 times per week.  In the 
examiner's judgment, the veteran's PTSD was sufficiently 
severe as to make it extremely difficult to work for him 
without exacerbating his PTSD; and these problems made normal 
social functioning highly unlikely.  His depression was also 
sufficiently intense as to meet DSM-IV criteria for major 
depressive disorder.  The examiner stated that the veteran 
was capable of managing his own affairs.  He assigned the 
veteran a GAF score of 45.  

A July 2007 statement from the veteran's treating VA clinical 
psychologist stated as follows:

I am writing in regard to [the veteran], who is a 
veteran treated here at the Southeast Louisiana 
Veterans Health Care System PTSD program.  [The 
veteran] is prescribed psychiatric medications and 
attends individual and group psychotherapy for 
PTSD and depression.  [The veteran] has an array 
of PTSD and depressive symptoms including 
nightmares, intrusive thoughts, avoidance 
symptoms, hypervigilance and also suicidal 
thoughts, loss of interest in previously enjoyed 
activities and feelings of hopelessness and 
worthlessness.  [The veterans] symptoms of PTSD 
and depression have worsened over the past year, 
which was also documented in his recent 
compensation evaluation on 6/20/07.  His current 
alcohol use is minimal and not excessive.  He 
continues to not be able to work due to his 
psychological symptoms.  He continues not to be 
able to work due to his psychological problems.  
He continues to be very socially isolated.  His 
sleep has worsened due to an increase in frequency 
and intensity of nightmares and increase in 
depression.  His relationship with his wife has 
deteriorated over time and they often argue with 
each other.  His wife takes care of the bills and 
other household responsibilities [the veteran] has 
trouble concentrating.

It is my opinion that his current GAF is 40 which 
reflects an increase in impairment in the areas of 
personal and social functioning.

The record on appeal includes inconsistent medical 
assessments regarding the severity of the veteran's PTSD.  In 
cases such as this, where there are conflicting statements or 
opinions from medical professionals, it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
United States Court of Appeals for Veterans Claims stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The most recent VA compensation and pension examination in 
June 2007, which had benefit of review of the veteran's 
claims folder, found that the veteran's PTSD was sufficiently 
severe as to make it extremely difficult for him to work 
without exacerbating his PTSD.  His overall psychological, 
social, and occupational functioning was represented by a GAF 
score of 45, which is indicative of impairment intermediate 
between moderate and major in degree.  The previous VA 
compensation and pension examinations overall noted no change 
in the veteran's PTSD symptomatology, but provided 
assessments that his symptoms were intermediate between mild 
and moderate in degree.

Significantly, the veteran's treating VA staff psychiatrist 
first described the veteran's PTSD as "severe" in April 
2002, and represented by a GAF score of 40 in June 2003.  In 
a statement dated July 2006, the veteran's treating VA 
psychologist stated that the veteran continued to be unable 
to work due to his PTSD and that his overall psychological, 
social, and occupational functioning was represented by a GAF 
score of 43, primarily due to impairment in areas of personal 
and social functioning.  This clinician provided a GAF score 
of 40 approximately one year later.

On the one hand, the VA compensation and pension examination 
reports are entitled to great probative value as they are 
based upon review of the entire claims folder.  On the other 
hand, the VA clinician assessments also have great probative 
value as they are based upon observations and evaluations of 
the veteran's mental status in numerous individual and group 
therapy sessions since the inception of the appeal.  Notably, 
the Social Security Administration found that such records 
were sufficient to establish the veteran's unemployability 
due to PTSD since June 2001. 

The current issue on appeal concerns the effects that the 
veteran's PTSD symptoms have upon his social and industrial 
impairment, the assessment of which is based upon all the 
evidence of record.  Mauerhan, 16 Vet. App. 436 (2002).  The 
veteran's treating VA clinicians described "severe" PTSD in 
2002, and assigned GAF scores of 40 in 2002, 43 in 2006 and 
40 in 2007 which are consistent with having an inability to 
hold a job.  They also provide direct opinion that the 
veteran was unable to work due to his PTSD symptoms.

The Board is persuaded from the opinions offered by the 
veteran's VA clinicians that the veteran's PTSD more nearly 
results in total social and occupational impairment.  As the 
Board cannot discern any significant increased severity of 
symptoms during the appeal period, the Board finds no basis 
to assign a staged rating in this case.  As such, the Board 
grants a 100 percent schedular rating for PTSD effective to 
the date of claim.

III.  Increasted rating - SFW scar

The veteran alleges entitlement to an increased (compensable) 
rating for his service-connected SFW scar of the left wrist.  
According to his statements of record, he alleges an SFW scar 
of the left wrist which is painful on examination, results in 
limitation of motion and requires the use of a wrist brace.

The veteran filed his claim for an increased rating in May 
2002.  The severity of a skin disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.118 
(Schedule).  A scar is rated according to location, type, and 
characteristics, and separate ratings may be assigned based 
upon appearance, healing, and/or impairment of function of 
the part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  Prior to the effective 
date of the new regulations, the veteran's claim for an 
increased rating may only be evaluated under the older 
criteria.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-
2000 (April 10, 2000).  

Under the "old" criteria, a 10 percent rating was warranted 
for a superficial scar disability that is poorly nourished 
with repeated ulceration (DC 7803), a superficial scar that 
was tender and painful on examination (DC 7804) and/or the 
scar could be rated based upon limitation of motion of the 
part affected (DC 7805).  

Under the new criteria, scars other than the head, face or 
neck are evaluated by application of DC's 7801-05.  Under 
these codes, a 10 percent disability rating is awarded for 
scars that are deep or cause limited motion if the area 
exceeds 6 square inches (DC 7801); for areas of 144 square 
inches or greater for scars that are superficial and do not 
cause limited motion (DC 7802); for unstable superficial 
scars, meaning there is a frequent loss of covering of skin 
over the scar (DC 7803); for superficial scars that are 
painful upon examination (DC 7804); or scars affecting 
causing limitation of motion of an affected part (DC 7805).

Historically, the veteran underwent removal of a small piece 
of shrapnel superficially on the ulnar aspect of the left 
wrist in October 1967.  His initial VA examination in 
December 1968 showed a very small superficial, objectively 
non-symptomatic SFW scar of the left ulnar styloid process 
with a 3/4 inch post-operative scar for fragment removal.  The 
examiner found no muscle damage or dysfunction of the wrist 
or hand.  The examiner further commented that the entrance 
scar and post-operative scar were so superficial and so small 
with no injury to the adjacent tissues that physiologically 
neither one could possibly cause a slight decrease in the 
strength in his hand.

In pertinent part, the veteran's VA clinical records show 
that he was evaluated in July 2002 due to complaint of left 
wrist pain with parasthesias in the hands, initially assessed 
as probably secondary to arthritis or carpal tunnel syndrome.

On VA examination in September 2002, the veteran described 
"some aching" in his left wrist.  Examination demonstrated 
a 2.5 inch, non-adherent, non-tender scar over the lateral 
aspect of the left wrist.  The left wrist demonstrated good 
grip, and normal range of motion with flexion and extension 
60 degrees, radial deviation to 20 degrees and ulnar 
deviation to 30 degrees.  X-ray examination demonstrated no 
bony, joint or soft tissue abnormality.  The examiner 
diagnosed a minimal scar of the left wrist without sequela, 
and probable osteoarthritis of the left wrist secondary to 
aging and occupation, and not related to the minor wound of 
the left wrist.´

Thereafter, the veteran's VA clinical records reflect a 
diagnosis of left ulnar neuropathy at the elbow status 
confirmed by electromyography (EMG) examination.  A February 
2003 examination showed non-painful normal range of motion 
(ROM) of the left wrist.  In June 2003, he underwent 
transposition surgery.

At his August 2006 hearing, the veteran reported that his 
service-connected left wrist scar was "not really a painful 
touch" but noted that he could feel where the shrapnel hit 
and went into the bone.  He indicated that he wore a wrist 
brace due to swelling and pain.  He did not believe that the 
scar itself caused limitation of motion but, rather, believed 
he had an underlying muscle injury.

The competent medical evidence establishes that the veteran's 
service-connected SFW scar is manifested by 2.5 inch, non-
adherent, non-tender superficial scar over the lateral aspect 
of the left wrist which does not affect function of any part 
affected.  Accordingly, the criteria for a compensable rating 
under DC's 7803-05 under the old criteria, or DC's 7801-05, 
under the new criteria have not been met.

In so holding, the Board notes that the veteran is competent 
to described sensations such as pain and limited range of 
motion.  However, he is not competent to attribute such 
symptoms to a specific diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  He has essentially conceded that his SFW 
scar itself is not painful to touch, and the objective 
medical evidence does not demonstrate pain on examination.  
On this record, there is no reasonable basis to conclude a 
potential relationship between the elbow nerve disability and 
the superficial scar injury to the left wrist.  In any event, 
his lay contentions are outweighed by the clinical findings 
provided by VA clinicians who possess greater knowledge and 
training to assess the current degree and severity of his 
service-connected SFW scar.  The benefit of doubt rule does 
not apply as the preponderance of the evidence is against his 
claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disability on his activities 
of work and daily living.  In the Board's opinion, the 
medical evidence establishes no symptoms of current 
disability.  As the assigned schedular evaluation is 
adequate, there is no basis for extraschedular referral in 
this case.  See Thun v. Peake, 22 Vet. App. 111, 114-15 
(2008).  The Board further observes that there is no evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the PTSD claim, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

With respect to the SFW scar claim, a pre-adjudicatory RO 
letter in March 2003 advised him of the types of evidence 
and/or information deemed necessary to substantiate his claim 
and the relative developmental duties under the VCAA.  This 
letter advised him that evidence substantiating his claim for 
an increased rating included a statement from his doctor 
showing changes in physical and clinical findings and/or the 
results of any laboratory tests or x-rays; examination 
reports or treatment reports which show a change in symptoms, 
or other characteristics of the disabling condition including 
the limitation of activity imposed by the disabling 
condition; and that the evidence must show that his 
disability more nearly matches the next level of severity as 
described in the evaluation criteria (Title 38, Code of 
Federal Regulations, Part 4).

A post-adjudicatory RO letter in January 2007 again advised 
the veteran of the VCAA developmental duties, including an 
advisement for him to submit all evidence in his possession 
that pertained to his claim.  This letter also advised him of 
the criteria for establishing a disability rating and 
effective date of award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  He was specifically advised that his 
disability rating was determined by a schedule for evaluating 
disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  See generally Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

Overall, the Board finds that the notices provided to the 
veteran, as a whole, substantially satisfy the content 
requirements of the VCAA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess, 19 Vet. App. 473 (2006); Vazquez-Flores, 22 Vet. 
App. 37 (2008).  Any timing deficiencies were cured with 
readjudication of the claim in the July 2008 supplemental 
statement of the case (SSOC).  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006)

With respect to Vazquez-Flores, the Board notes that symptoms 
such as pain, healing characteristics of the skin, the size 
of a scar and limitation of motion are capable of lay 
description.  The veteran has submitted statements to the 
record, by written statements, by hearing testimony, and 
orally to VA examiners, regarding the nature, severity and 
duration of his symptoms.  The veteran and his representative 
have not argued any prejudicial error regarding VCAA notice 
deficiency on his increased rating claim.  The Board is of 
the opinion, therefore, that no harmful notice error has 
occurred in this case and finds that adjudication of the 
claim at this time would not be prejudicial to the veteran. 

VA has a duty to assist the veteran in the development of his 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records, his private medical records and VA 
clinical records, and records from the Social Security 
Administration.

The veteran was afforded VA examination to evaluate the 
nature and severity of his SFW scar of the left wrist in 
September 2002.  This examination included direct opinion 
that such scar had healed without sequela and did not result 
in any additional impairment of the wrist.  The associated VA 
clinical records disclose a non-service connected left elbow 
disability which may be contributing to some of his current 
complaints.  As there is no lay or medical evidence 
suggesting an increased severity of symptoms relating to the 
service-connected SFW scar since his last VA examination, 
there is no duty to provide further medical examination on 
this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




ORDER

Prior to June 25, 2003, a 100 percent schedular initial 
rating for PTSD is granted.

Since June 25, 2003, a 100 percent schedular initial rating 
for PTSD is granted.

An increased (compensable) rating for SFW of the left wrist 
is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


